      Case 3:20-cv-00529-ECM-JTA Document 26 Filed 09/10/21 Page 1 of 2




                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF ALABAMA
                              EASTERN DIVISION

MARTIN WALSH, Secretary of Labor,
                                )
United States Department of Labor,
                                )
                                )
     Plaintiff,                 )
                                )
v.                              )               CIVIL ACT. NO. 3:20-cv-529-ECM
                                )                    (WO)
APRINTA GROUP, LLC, WILLIAM     )
AUSTIN DOLAN, II, APRINTA GROUP )
HEALTHCARE PLAN, LLC, AND       )
APRINTA GROUP, LLC DISABILITY )
PLAN,                           )
                                )
     Defendants.                )


                                 FINAL JUDGMENT

       In accordance with the Memorandum Opinion and Order entered in this case it is

the ORDER, JUDGMENT, and DECREE of the Court that FINAL JUDGMENT is entered

as follows:

       1. Default Judgment is entered in favor of Plaintiff Martin J. Walsh, Secretary of

       Labor, and against Defendants Aprinta Group, LLC; Aprinta Group Healthcare

       Plan, LLC; Aprinta Group, LLC Disability Plan; and William Austin Dolan, II.

       2. Defendants Aprinta Group, LLC and William Austin Dolan, II are enjoined from

       acting as fiduciaries, trustees, agents, or representatives in any capacity to any

       employee benefit plan, as defined by ERISA, and are removed from their positions

       as fiduciaries with respect to the Aprinta Group Healthcare Plan, LLC; and Aprinta

       Group, LLC Disability Plan.
      Case 3:20-cv-00529-ECM-JTA Document 26 Filed 09/10/21 Page 2 of 2




      3. Defendants Aprinta Group, LLC and William Austin Dolan, II are ORDERED,

      jointly and severally, to make restitution to the Aprinta Group Healthcare Plan, LLC

      in the amount of $30,418.49, with post judgment interest to be assessed against any

      remaining unpaid balance of such amount, in accordance with 28 U.S.C. § 1961,

      from the date of judgment until paid in full.

      4. Defendants Aprinta Group, LLC and William Austin Dolan, II, are ORDERED,

      jointly and severally, to make restitution to the Aprinta Group, LLC Disability Plan

      in the amount of $4,776.83, with post judgment interest to be assessed against any

      remaining unpaid balance of such amount, in accordance with 28 U.S.C. § 1961,

      from the date of judgment until paid in full.

      5. The Plaintiff is authorized to move for the appointment of an Independent

      Fiduciary at Defendant Dolan’s and Defendant Aprinta’s expense for the purposes

      of receiving funds from Defendants and distributing the Plans’ assets.

      6. Costs are taxed against Aprinta Group, LLC and William Austin Dolan, II.

      The Clerk of the court is DIRECTED to enter this document on the civil docket as

a final judgment pursuant to Rule 58 of the Federal Rules of Civil Procedure.

      DONE this 10th day of September, 2021.


                                   /s/ Emily C. Marks
                                  EMILY C. MARKS
                                  UNITED STATES DISTRICT JUDGE
